Citation Nr: 1020052	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  09-03 414	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent disabling for 
the period beginning January 31, 2006 for degenerative 
arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1953 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from January 31, 2006 to May 6, 2008, the 
Veteran's back disability does not manifest flexion limited 
to 30 degrees or less.

2.  The Veteran does not have ankylosis of the spine.

3.  The Veteran's spine had flexion limited to 30 degrees due 
to pain as of May 6, 2008.  

4.  The Veteran is unemployable due to his service-connected 
back and knee disabilities.

5.  The Veteran meets the requirements for total disability 
based on individual unemployability due to his service-
connected disabilities. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative arthritis of the lumbar spine are not met for 
the period from January 31, 2006 to May 6, 2008.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
Plate V, §§ 4.71a, 4.124a, Diagnostic Codes 5003, 5010, 5235-
5243, 8520, 8620, 8720 (2009).

2. The criteria for a rating of 40 percent for degenerative 
arthritis of the lumbar spine are met for the period 
beginning May 6, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, Plate V, §§ 4.71a, 4.124a, 
Diagnostic Codes 5003, 5010, 5235-5243, 8520, 8620, 8720 
(2009).

3.  The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

Prior to the initial adjudication of this claim, a letter 
dated in April 2006 fully satisfied the duty to notify 
provisions listed under 38 C.F.R. § 3.159(b)(1).  See also 
Quartuccio, at 187.  It also informed the Veteran of how 
disability ratings and effective dates are assigned, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
dated from November 2003 to August 2009.  The Veteran 
submitted private treatment records dated from April 2008 to 
October 2008.  The Veteran was afforded VA medical 
examinations for his back disability in May 2006, May 2008, 
and April 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

The Veteran and his representative contend that he is 
entitled to a higher evaluation for his service-connected 
back disability.  For historical purposes, service connection 
for degenerative arthritis of the spine was established in a 
February 1995 rating decision, and a disability rating of 10 
percent was assigned, under former Diagnostic Code 5295.  In 
January 2006, the Veteran filed for an increased rating.  The 
currently appealed July 2006 rating decision increased the 
Veteran's rating to 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5237 effective from January 31, 2006.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
disability level is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings 
are appropriate in an increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's degenerative arthritis of the spine is 
currently rated as 20 percent disabling for the period 
beginning January 31, 2006 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010-5237.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5010 is for 
arthritis due to trauma.  Diagnostic Code 5237 is for 
lumbosacral or cervical strain.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis that is established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. § 
4.71a. 

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  Ratings under the General Rating 
Formula for Diseases and Injuries of the Spine are made with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 20 percent disability rating is assigned for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent disability rating is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine.  
38 C.F.R. § 4.71a. 

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  

Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  38 C.F.R. § 4.71a.

Intervertebral disc syndrome is to be evaluated under the 
General Formula for Rating Diseases and Injuries of the Spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (discussed below), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.71a, Diagnostic Code 5243 
(2009).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 20 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months; a 40 
percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months; and a 60 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note (2) provides that, if intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
each segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    

The Veteran was afforded a VA examination for joints in May 
2006.  This examination included a spinal examination.  The 
Veteran reported low back pain that got progressively worse.  
There was no history of trauma or neoplasm.  The Veteran had 
moderate decreased motion and stiffness.  He reported severe 
weakness, spasms and pain.  Pain occurred daily and radiated 
to his legs and feet.  There was no evidence of 
intervertebral disc syndrome.  The Veteran reported no flare 
ups.

Upon examination the Veteran had normal posture and symmetry.  
He did not have any abnormal spinal curvatures, ankylosis of 
the spine, cervical sacrospinalis, thoracic sacrospinalis, or 
lumbar sacrospinalis.  

Range of motion testing on the thoraco-lumbar spine revealed 
flexion from 0 to 50 degrees with pain beginning at 40 
degrees.  Bilateral lateral flexion was from 0 to 20 degrees 
with pain at 20 degrees.  Bilateral lateral rotation was from 
0 to 20 degrees with pain at 20 degrees.  There was no 
additional limitation of motion on repetitive use of the 
joints due to pain, fatigue, weakness, or lack of endurance.  

The Veteran had active movement against full resistance for 
all aspects of the motor examination.  The sensory 
examination revealed normal sensation in all extremities.  
The Veteran also had normal reflexes. 

The examiner diagnosed the Veteran with degenerative disc 
disease of the lumbar spine.  The disability had a severe 
effect on chores, shopping, exercise, recreation, and travel.  
It had a moderate effect on dressing and preventing 
participation in sports.  

Views of the Veteran's spine taken by VA in February 2007 
revealed moderate to advanced degenerative changes with 
levoconvex scoliosis.  Degenerative changes were seen mostly 
at L2-3 and L3-4.  No obvious fracture was seen.

The Veteran had a neurosurgery consultation at VA in March 
2007.  He reported a history of low back pain that radiated 
to both legs.  A CT scan of lumbar spine was conducted and 
revealed evidence of lumbar spondylosis and degenerative disc 
disease.  There was no evidence of a compression fracture.  
Levoconvex scoliosis was seen.  The Veteran was diagnosed 
with degenerative disc disease, scoliosis, and spinal 
stenosis.  

The Veteran had a series of steroid injections, beginning in 
May 2007, to treat his back pain.  The injections were 
administered by VA.

A CT scan of the lumbar spine was completed by VA in February 
2008.  The scan revealed levoscoliosis of the lumbar spine.  
L1-2 level showed right paracentral posterior osteophyte 
which was encroaching on the anterior aspect of the thecal 
sac with no significant spinal canal stenosis.  L2-3 level 
showed diffuse disc osteophyte complex which was causing mild 
spinal canal stenosis and mild right-sided neural foraminal 
stenosis.  This was associated with posterior elements 
hypertrophic changes at the same level.  L3-4 showed similar 
changes.  L4-5 showed diffuse disc osteophyte complex which 
was causing mild spinal canal stenosis and mild bilateral 
neural foraminal stenosis.  Large osteophytes were seen at 
multiple levels in the lumbar spine as well.  

The Veteran was seen by VA in March 2008.  Myelogram results 
showed levoscoliosis of the lumbar spine.  L1-2 level showed 
paracentral posterior osteophyte which was encroaching on the 
anterior aspect of the thecal sac.  There was no significant 
spinal stenosis.  L2-3 level showed diffuse disc osteophyte 
complex which was causing mild spinal canal stenosis and mild 
right-sided neural foraminal stenosis associated with 
posterior elements hypertrophic changes at the same level.

The Veteran had an MRI of his lower spine at a private 
treatment center in April 2008.  The image revealed 
neuroforaminal stenosis.  The Veteran reported a large amount 
of low back pain radiating into both of his legs.  The 
Veteran did not have any loss of bowel or bladder control.  
The Veteran was prescribed lumbar epidural steroid injections 
to treat his pain.  The Veteran received injections in April 
2008 and May 2008.

In May 2008 the Veteran was afforded another VA examination.  
The Veteran reported back pain secondary to his right knee 
disability.  The Veteran had no history of trauma to the 
spine or neoplasm.  He reported experiencing fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  The 
Veteran reported lumbar pain that was moderate, lasted for 
hours, occurred one to six days a week, and radiated to his 
legs and feet.  The radiating pain was shooting, numb, and 
burning.

The Veteran reported experiencing flare ups of pain weekly.  
The flare ups lasted one to two days and were unpredictable 
or caused by overuse.  Flare ups were alleviated by rest and 
time.  The Veteran described the pain as having a major 
functional impact.  

The Veteran also reported experiencing incapacitating 
episodes of the thoracolumbar spine.  He reported losing 20 
days due to incapacitating episodes in the last 12 months.  
He used a walker and was unable to walk more than a few 
yards.

Upon examination the Veteran had bilateral spasms and pain 
with motion on the left.  He had normal posture and symmetry.  
The Veteran had a normal motor exam.  His sensory exam 
revealed decreased sensation on the bilateral dorsum feet and 
toes.  The Veteran's ankle jerk was hypoactive, but the other 
reflexes were normal.  

Range of motion testing revealed flexion from 0 to 60 degrees 
with pain beginning at 30 degrees.  Extension was from 0 to 
10 degrees with pain beginning at 0 degrees.  Lateral flexion 
was from 0 to 10 degrees bilaterally with pain beginning at 0 
degrees.  Lateral rotation was from 0 to 10 degrees.  The 
Veteran experienced pain with motion and after repetitive 
use.  There was no additional loss of motion on repetitive 
use.

The Veteran had positive Lasegue's Sign on both sides.  The 
Veteran's disability had a severe effect on chores; prevented 
sports; had a moderate effect on shopping, recreation, and 
traveling; and had a mild effect on bathing, dressing, and 
toileting.  

The Veteran complained of back pain again in August 2008 and 
was seen at a private facility.  Previous steroid injections 
had helped with the Veteran's leg pain.  He was given a nerve 
block injection to try and further reduce the pain.  He was 
given another injection in October 2008.

The Veteran was afforded a VA examination again in April 
2009.  The Veteran reported lower back pain that began as a 
result of his right knee disability.  There was no history of 
trauma or neoplasm in the spine.  The Veteran did not have a 
history of urinary incontinence, urinary urgency, urinary 
retention, urinary frequency, nocturia, fecal incontinence, 
obstipation, erectile dysfunction, or unsteadiness.  The 
Veteran reported numbness, parasthesias, foot weakness, and 
unsteadiness.  He also indicated he experienced fatigue, 
decreased motion, stiffness, weakness, spasms, and pain.  The 
Veteran described the pain as stabbing and moderate.  He 
stated it lasted hours one to six days a week and radiated to 
his legs and feet.  The radiating pain was shooting, numb, 
and burning.  

The Veteran also reported experiencing flare ups weekly which 
lasted one to two days.  The flare ups were unpredictable or 
caused by overuse and were alleviated by rest and time.  Pain 
during flare ups caused a major functional impact.  

The Veteran also reported experiencing incapacitating 
episodes of spine disease.  He indicated that these episodes 
accounted for 30 days in the last year.  He used a cane and 
walker but was unable to walk more than a few yards.

Upon examination the Veteran's posture and symmetry were 
normal.  The Veteran had an antalgic gait.  The Veteran did 
not have abnormal spinal curvatures.  He had spasms and 
tenderness, but no other abnormalities of the thoracic 
sacrospinalis.  The Veteran had a normal motor exam.  The 
Veteran had decreased sensation on the bilateral dorsum feet 
and all toes.  The Veteran had hypoactive ankle jerk 
reflexes, but other reflexes were normal.

Range of motion testing revealed flexion from 0 to 50 
degrees, extension from 0 to 5 degrees, lateral flexion from 
0 to 10 degrees bilaterally, and lateral rotation from 0 to 
10 degrees bilaterally.  There was evidence of pain on 
motion, and pain with repetitive motion but there was no 
further limitation of motion.  

There was evidence of Lasegue's Sign on both sides.  The 
examiner diagnosed the Veteran with degenerative disc disease 
and degenerative joint disease of the lumbar spine.  The 
Veteran was retired.  His disability prevented sports; had a 
severe effect on exercise; a moderate effect on chores, 
shopping, recreation, and traveling; and a mild effect on 
bathing, dressing, and toileting.  The examiner was of the 
opinion that the Veteran's back condition precluded him from 
employment as a postal worker.  The examiner also stated that 
the Veteran's bilateral knee condition precluded him from 
employment as a postal worker.

In light of the evidence, the Veteran is not entitled to a 
rating in excess of 20 percent for the period from January 
31, 2006 to May 6, 2008.  To receive a 40 percent rating 
under Diagnostic Code 5237, the Veteran must demonstrate 
forward flexion less than 30 degrees.  The Veteran's flexion 
has not been shown to be so limited during this period.  
There is also no indication of ankylosis of the spine, either 
favorable or unfavorable.  38 C.F.R. § 4.71a; Diagnostic Code 
5237.

Although the Veteran does experience incapacitating episodes, 
he is not entitled to an increased rating for intervertabral 
disc syndrome because he is already receiving the highest 
rating available to him under Diagnostic Code 5243 for this 
period and he was not prescribed any periods of bed rest by a 
doctor.  The Veteran reported experiencing incapacitating 
episodes that lasted 20 days in the past year at his May 2008 
examination.  A 20 percent rating is appropriate under 
Diagnostic Code 5243 for incapacitating episodes lasting more 
than two weeks and less than four weeks during a 12 month 
period.  As the Veteran experienced incapacitating episodes 
for 20 days, roughly three weeks, a 20 percent rating is 
appropriate for this period.  38 C.F.R. § 4.71a; Diagnostic 
Code 5243.

The Veteran is entitled to a 40 percent rating for the period 
beginning May 6, 2008.  In his VA examination on the same 
date, the Veteran's range of motion revealed flexion from 0 
to 60 degrees with pain beginning at 30 degrees.

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the Veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy from disuse.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

As the pain essentially limits the Veteran's flexion in his 
back to 30 degrees, he is entitled to a 40 percent rating 
under the General Rating Formula for Disease and Injuries of 
the Spine.  DeLuca, 8 Vet. App. at 206.  A rating of 50 
percent is not appropriate because there is no indication the 
Veteran suffers from ankylosis of the spine.

There is no evidence the Veteran suffers from bowel or 
bladder impairment and therefore a separate rating under 
those diagnostic codes is not appropriate.  

Finally, the Board has considered the Veteran's entitlement 
to an increased rating under Diagnostic Codes 8520 for rating 
of disabilities of the sciatic nerve, but as the Veteran has 
not experienced any level of paralysis due to his lumbar 
disability, a rating under this code is not appropriate at 
any point during the appeals period.  38 C.F.R. § 4.124a; 
Diagnostic Codes 8520, 8620, 8720.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to increased rating 
for the Veteran's degenerative arthritis of the lumbar spine 
for the period prior to April 22, 2009, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



III.  Total Disability Based on Individual Unemployability 

The Board notes that a request for a total disability rating 
based on individual unemployability (TDIU), whether expressly 
raised by a Veteran or reasonably raised by the record, is 
not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability as 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the 
VA examiner found that the Veteran's knee and back 
disabilities rendered him unemployable in his usual 
profession.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

The Veteran has the following service-connected disabilities: 
traumatic arthritis of the right knee with total knee 
arthroplasty currently rated as 30 percent disabling; 
degenerative arthritis of the left knee, status post total 
knee replacement, currently rated as 30 percent disabling; 
degenerative arthritis of the lumbar spine currently rated as 
40 percent disabling; right knee lateral meniscus tear rated 
as 10 percent disabling; degenerative arthritis of the left 
knee rated as 10 percent disabling; tinnitus rated as 10 
percent disabling; and noncompensable ratings for bilateral 
hearing loss and hemorrhoids.  His current combined service-
connected disability rating exceeds 70 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  This decision 
increases the Veteran's current back disability to 40 percent 
disabling effective May 6, 2008, thus meeting the 
requirements of 38 C.F.R. § 4.16a.  

As the Veteran has been found to be unemployable due to his 
service connected disabilities, and because he has met the 
statutory requirements of 38 C.F.R. § 4.16(a), the Veteran is 
entitled to a total disability rating based on individual 
unemployability.


ORDER

Entitlement to a rating of 40 percent, and no more, for the 
period beginning May 6, 2008 is granted.

Entitlement to TDIU is granted based on individual 
unemployability due to service connected disabilities.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


